Holmes, J.,
concurring in part and dissenting in part. I concur in the judgment herein which affirms the judgement of the Court of Appeals approving the budgetary requests of Judge Johnston. However, I dissent from the syllabus and from the opinion in that the majority, in arriving at its determination of the unconstitutionality of R. C. 2151.10, apparently has overlooked a number of valid principles of law. First, the majority has apparently overlooked the basic legal premise that enactments of the General Assembly must be given the presumption of constitutionality. State, ex rel. Jackman, v. Court of Common Pleas (1967), 9 Ohio St. 2d 159; American Cancer Society, Inc., v. Dayton (1953), 160 Ohio St. 114; State, ex rel. Dickman, v. Defenbacher (1955), 164 Ohio St. 142.
Second, while the courts of Ohio do have certain inherent rights to determine their own needs in the area of space for their operations, furniture and appointments, program determination and administration costs, the courts lawfully have certain limitations on the exercise of most of these inherent rights.
I have no quarrel with the majority here that Zangerle v. Court of Common Pleas (1943), 141 Ohio St. 70, states the law relative to a court’s request for space in a courthouse. In such an instance of acquiring space for its court’s functions for *424judicial as well as administrative purposes, “[t]he administration of justice by the judicial branch of the government cannot be impeded by the other branches of government in the exercise of their respective powers.”
I also recognize and approve the necessity of our laws to provide for the continuing exercise of broad discretionary power by our trial courts to determine their own administrative needs. In the areas of the extent of service and program content, staff and personnel to carry out such services and programs, the trial court’s determination of its own needs should prevail, and not generally be interfered with. However, in the determination of the trial court’s request for administrative funds, the board of county commissioners, although not being permitted to second-guess the courts as to these court-determined needs, should, as the legislative body of the county which is basically responsible for the fiscally sound acquisition and distribution of county funds to meet the needs of the county, reasonably have the right to review such request as to the availability of county funds.
Additionally, insofar as a court’s request for the necessary furniture, fittings or appointments for its courtroom and adjunct space is concerned, the trial court’s inherent power must give way to a number of considerations that may reasonably be exercised by the board of county commissioners. First, the board may review the request to determine if such funds are indeed reasonable for purposes of court-related functions; second, the board may determine that such request is within its lawful power to carry out; and, third, the board may review such requests, and determine the availability of county funds that would be needed to fulfill such request.
Accordingly, I would modify the syllabus law of State, ex rel. Foster, v. Bd. of County Commrs. (1968), 16 Ohio St. 2d 89, to hold that the administration of justice, and the exercise of the court’s powers to accomplish such may not be impeded by the other branches of government, but that the reasonableness of the budget requests of the courts, and the availability of the funds, may be reviewed by the county commissioners pursuant to law.
Pursuant to the scheme as provided for in R. C. 2151.10, effective July 26, 1979, the juvenile judge, as involved in this *425case,4 submits a written request for an appropriation setting forth the estimated administrative expenses of the Juvenile Court that the judge considers reasonably necessary for the operation of the court. Admittedly, the phraseology of the section, setting forth the review and determinative power of the board as to the amounts “reasonably necessary to meet all the administrative expenses of the court***” is unfortunately broad. However, such language should be reasonably construed to effect a constitutional enactment as meaning that the board may look to the reasonableness of the request, in the sense that such request is indeed for the acquisition of staff or facilities to carry out the judicial functions, that such facilities are not per se notably and obviously beyond reasonableness, and that the request does not seek that the board do an illegal act in the granting of such request, or the provision of such facilities.
This questioned section of law involved here, as well as the sections pertaining to the general division of the common pleas court, and the Probate Court, provide for the protection of the basic inherent powers of our courts to reasonably determine their own needs, i.e., the provision for the bringing of an action in mandamus in the Court of Appeals in the district, in the event that the board of county commissioners fails or refuses to comply with the request of the court. Such a procedure permits the judicial system to determine the reasonableness of the trial court’s request; therefore, the determination of the appropriation of the trial court does not lie within the sole discretion of the county commissioners.
The procedure as set forth in R. C. 2151.10 does not per se present an unconstitutionally impermissible encroachment upon the judicial power. In this regard, I am in agreement with Judge Grey’s statement in the Court of Appeals’ opinion that:
“If the legislature intended to permit the commissioners to determine the amount necessary to run the juvenile court, such a statute would be unconstitutional. The power to control what the court spends ultimately becomes the power to control what the court does. Such a principle is anathema to an inde*426pendent judiciary. But just as the judicial branch must not be impeded by the other branches, the judicial branch must not be allowed to run rampant over the other branches. The doctrine of separation of powers must work hand in hand with the doctrine of balance of powers.”
Relating my above discussion of the constitutionality of R. G. 2151.10 to the facts in this appeal, I conclude that the Court of Appeals was correct in determining this statute to be a valid one.5
Secondly, the procedure utilized by the Court of Appeals in approving the needs of the Juvenile Court followed the procedures intended in R. C. 2151.10. The Court of Appeals reviewed the evidence adduced in this original action, and properly found that Judge Johnston had sustained his burden of proof that the requested appropriations were necessary for the operation and maintenance of the Hocking County Juvenile Court.
Accordingly, I would affirm the judgment of the Court of Appeals in every respect. However, in that this court did affirm the Court of Appeals insofar as the budget request of Judge Johnston is concerned, I concur in that determination embodied within the judgment.
C. Brown, J., concurs in the foregoing concurring and dissenting opinion.

 Similar sections of law were enacted at the same time as R. C. 2151.10 pertaining to the general division of the common pleas court in R. C. 307.01, and to probate courts in R. C. 2101.11.


 It is interesting to note that the procedure set forth in this section is somewhat similar to that followed by this court in obtaining the appropriation for its administrative expenses from the General Assembly. The court presents its budgetary request to the General Assembly by and through the Governor’s Executive budget request. The administrative staff of this court presents testimony to the finance committees of both the House of Representatives and the Senate; and subsequently the budgetary request of the court is considered by the committees and the General Assembly, and the appropriation made in accordance with such request, or in accordance with the monies concluded to be available for all departmental and agency needs.